Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 11/19/2021 is acknowledged. Claims 1-37 are pending in this application. Claims 1-24 are under examination. Claims 25-37 are withdrawn from consideration as being drawn to a non-elected invention.
Claim Rejections/Objections Withdrawn
On reconsideration the objection to claim 1 is withdrawn..
The rejections of claims 1-24 under 35 U.S.C. §§102(a)(1) and 103, as both anticipated by and obvious over US 7,432,375 to Graczak, P. et al. are withdrawn in response to Applicants’ amendments.
Election/Restrictions
Since the previously examined species were found allowable, the search was further expanded to encompass compounds in which all of X1,2,3 = carbon. As discussed below, such compounds are anticipated by prior art.

Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

As represented by the expanded election of species, claims  1-24 are rejected under 35 U.S.C. §102(a)(1) as anticipated by US 5,409,941 to Nowakowski, J., which discloses (claims 1,2,8) the compound below and pharmaceutical compositions comprising it:

    PNG
    media_image1.png
    223
    275
    media_image1.png
    Greyscale

This corresponds to Formula I, where X1,2,3 are all carbon; A1 = 4-methylthiazol-2-yl; A2 = H; A3 = -CH2-Ph; A4 = 6-member heterocycloalkyl, R4 = H. (At para. 0045 the specification defines heterocycloalkyl as including a partially unsaturated cyclic group).

Allowable Subject Matter
Compounds of Formula I in which one of X1,2,3 is N are allowable over prior art.

	Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension-of-time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622